Citation Nr: 0823921	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO. 04-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
educational assistance in the calculated amount of $3,425.50.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The evidence shows that the appellant served on active duty 
from August 1992 to August 1996.

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2006, at which time it was 
remanded for further development. Following the requested 
development, the RO in Winston-Salem, North Carolina 
confirmed and continued its denial of entitlement to a waiver 
of recovery of an overpayment of VA educational assistance in 
the calculated amount of $3,425.50. Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1. For the period from August 22, 2003, through December 18, 
2003, the appellant was paid VA education assistance, 
including a Kicker, at the full-time rate.

2. In December 2003, after the drop-add period had expired, 
the appellant dropped 6 credit hours of courses, without 
mitigating circumstances, which reduced his entitlement to VA 
educational assistance with Kicker to the 1/2 time rate.

3. Effective August 22, 2003, VA reduced the appellant's 
education assistance with Kicker from the full-time rate to 
the half-time rate. 

4. An overpayment of Chapter 30 VA education benefits in the 
calculated amount of $3425.50 was created and assessed 
against the appellant, representing the difference between 
the full time rate paid to him and the 1/2 time rate he was 
entitled to receive during the period from August 22, 2003 
through December 18, 2003.

5. The overpayment in question was not due to fraud, 
misrepresentation, or bad faith by the appellant.

6. VA's fault in the creation of that portion of the debt 
constituting the Kicker payment is outweighed by the degree 
of fault attributable to the appellant.

7. The appellant's fault in the creation of that portion of 
the debt consisting of VA educational assistance exclusive of 
the Kicker payment outweighs the degree of fault attributable 
to VA.

8. With respect to that portion constituting the Kicker, 
recovery of the overpayment of VA education benefits is 
against the principles of equity and good conscience. 

9. Other than the portion constituting the Kicker, recovery 
of the overpayment of VA education benefits in the calculated 
amount of $3425.50, would not be against equity and good 
conscience.


CONCLUSIONS OF LAW

1. With respect to that portion of the debt constituting the 
Kicker, the criteria for waiver of the overpayment of VA 
education benefits have been met. 38 U.S.C.A. 
§ 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 
(2007).

2. With respect to that portion of the debt exclusive of the 
Kicker, the criteria for waiver of the recovery of the 
overpayment of VA education benefits have not been met. 38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant acknowledges that an overpayment of VA 
education benefits was created when he dropped two courses so 
that he could maintain a higher grade point average. However, 
he notes that he did so at the urging of his VA counselor who 
erroneously informed the appellant that he would not have to 
repay any money he had received to take the dropped courses. 
Therefore, he maintains that he was not at fault in creation 
of the debt and that repayment should be excused. In this 
regard, he reports that the courses he dropped represented 
half of his credit hours. He notes, however, that his 
reported indebtedness exceeds half of the money he received 
from VA. Therefore, he maintains that the debt was not 
properly calculated.

After reviewing the record, the Board finds that a portion of 
the appellant's debt consisting of the Kicker was primarily 
due to administrative error by VA. Therefore, recovery of a 
portion of the debt will be waived. However, the Board 
further finds that the appellant was at fault for that 
portion of the debt other than the Kicker and that repayment 
of that portion is warranted. Accordingly, the claim is 
allowed in part and denied in part. 

VA's Duty to Notify and Assist

Generally, VA has a statutory duty to assist the appellant in 
the development of a claim for VA benefits. 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007). However, such duty is applicable to claims filed in 
association with Chapter 51 of Title 38 of the United States 
Code. Because the statute at issue in this matter is found in 
Chapter 30 of Title 38 of the United States Code, it follows 
that VA's duties to notify and to assist the appellant are 
not applicable to this claim. See, e.g., Barger v. Principi, 
16 Vet. App. 132, 138 (2002). Therefore, the Board will 
proceed to the merits of the appeal.

Analysis

A review of the evidence discloses that for several years, 
the appellant received basic educational assistance benefits 
under the Montgomery GI Bill-Selected Reserve. 10 U.S.C.A. 
Chapter 1606; 38 U.S.C.A. Chapter 30. Its purpose is to 
assist members of the Selected Reserve of the Armed Forces in 
their readjustment to civilian life after their separation 
from military service. 38 U.S.C.A. § 3001 (West 2002 and 
Supp. 2007). The Reserve components decide who is eligible 
for the program, and VA makes the payments for the program. 

An eligible appellant is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education. 
38 C.F.R. § 21.7070. The educational institution must certify 
the appellant's enrollment before he may receive educational 
assistance. 38 C.F.R. §§ 21.7140, 21.7152.

The amount of the monthly assistance benefit is based, in 
part, on whether the claimant is enrolled on a full-time or 
part- time basis. 38 U.S.C.A. § 3015; 38 C.F.R. §§ 21.7130, 
21.7136, 21.7139. For example, for collegiate undergraduates, 
a full-time semester course load is generally at least 14 
credit hours or equivalent, while a 1/2 time course load is 7 
through 9 hours or equivalent. See chart accompanying 
38 C.F.R. § 21.4270. However, when properly certified, 
12 credit hours or equivalent may be considered full time, 
while a course load of 6 through 8 credit hours or equivalent 
is considered 1/2 time. See chart accompanying 38 C.F.R. 
§ 21.4270, footnote 2.

In addition to basic educational assistance, an individual 
may receive additional benefits known as a Kicker. The Kicker 
is paid to those individuals who served in skills or 
specialties which the particular component of the Armed 
Forces designated as a critical shortage or for which it was 
difficult to recruit. 10 U.S.C.A. § 16131(i); 38 C.F.R. 
§ 21.7136(d). The individual Selected Reserve components 
determine eligibility for the Kicker. 

Generally, VA will not pay benefits to a appellant for 
pursuit of a course from which he withdraws. 38 C.F.R. § 
21.7139(a). However, reduction in monthly benefits will not 
be made in the case of withdrawal if there are mitigating 
circumstances of which the appellant provides adequate and 
timely proof. 38 C.F.R. § 21.7139(a)(2). Examples of 
qualifying mitigating circumstances include: illness in the 
individual or his family; family death; an unavoidable 
geographical transfer resulting from the individual's 
employment; an unavoidable change in employment conditions; 
immediate family or financial obligations beyond the 
individual's control that require him to suspend pursuit of 
the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties. 38 C.F.R. § 21.7020(19).

If the reduction in the rate of training occurs other than on 
the first date of the term, VA will reduce the appellant's 
educational assistance effective the date on which the 
withdrawal occurs (emphasis added) when a nonpunitive grade 
is assigned for the part of the course from which the 
appellant withdrew and the withdrawal occurred with 
mitigating circumstances. 38 U.S.C.A. 3680(a); 38 C.F.R. 
§ 21.7135(f). VA will reduce educational assistance effective 
the first date of the enrollment in which the reduction 
occurred (emphasis added) when the reduction occurred on the 
first date of the term; or the appellant received a 
nonpunitive grade for the part of the course from which he or 
she withdrew; and the withdrawal was without mitigating 
circumstances. Id.

Whenever VA finds that an overpayment of educational 
assistance benefits has been made to a appellant, the amount 
of such overpayment shall constitute a liability of such 
appellant to the United States and may be recovered in the 
same manner as any debt. 38 U.S.C.A. § 3685(a) and (c); 38 
C.F.R. § 21.7144.

In evaluating this claim, it is significant to note that this 
is not the first time the appellant has dropped courses after 
the drop-add period. He did so in August 1999, while enrolled 
at Forsyth Technical Community College (school). Although 
that action created an overpayment, VA did not seek 
collection of the debt. Rather, the RO informed the appellant 
that the law permitted him to withdraw one time, without 
providing mitigating circumstances, from up to 6 credit hours 
and still receive benefits or the period attended for those 
courses. 38 C.F.R. § 21.7020(19)(ii). The RO further informed 
the appellant that his withdrawal constituted his one time 
exclusion. The RO noted that if he withdrew from any courses 
in the future, he could be required to repay all benefits for 
such courses, unless he could demonstrate that he had 
withdrawn from such courses due to circumstances beyond his 
control.

In addition to the foregoing, it is significant to note that 
during his schooling from May to August 1999, the appellant 
had, erroneously, received a Kicker. The improper receipt of 
such benefits had resulted in an overpayment. 

In June 2002, the RO waived recovery of the overpayment of 
the Kicker as being against the principles of equity and good 
conscience. Later that month, the RO notified the appellant 
that although the debt would be cleared, he had not been 
entitled to receive the Kicker. 

In September 2003, VA received notice that the appellant had 
enrolled for the Fall Term, August 22, 2003 through December 
18, 2003, at Forsyth Technical Community College. He was to 
take 12 credit hours of courses as part of a Business 
Administration program leading to an Associate Arts degree. 

On December 17, 2003, the school's certifying official 
notified VA that effective December 4, 2003, the appellant 
had dropped a 3 credit course. Thus, he was left with courses 
totaling 9 credit hours. On December 25, 2003, and on 
December 31, 2003, the school certifying official notified VA 
that the appellant had, in fact, dropped two courses totaling 
6 credit hours, thus leaving him with courses totaling 6 
credit hours. He had reportedly dropped the classes to obtain 
a better grade point average and would attempt the courses at 
a later time in order to receive better grades.

On January 13, 2004 conversation, the school's certifying 
official notified VA that the appellant had finished the Fall 
2003 term with 9 credit hours. However, on January 22, 2004 
the school's certifying official stated that the appellant 
had dropped a 3 credit hour course, effective December 4, 
2003, and 3 credit hour course, effective December 5, 2003. 

In a February 9, 2004 conversation, the school's certifying 
official confirmed that the appellant had finished the Fall 
2003 term with courses totaling 6 credit hours. Shortly 
thereafter, VA notified the appellant that he would need to 
repay the education benefits used to pay for the courses 
which he dropped.

In March 2004, the appellant disagreed with the need for 
repayment and noted that he had only dropped the two classes 
because his VA representative had informed him that he could 
do so, receive a "W" for a grade, and not have to repay the 
money in question. Later in March 2004, the appellant 
acknowledged that he had misunderstood the VA representative 
who had said that repayment would not have been necessary had 
the appellant dropped the classes at the beginning of the 
semester before the drop period expired. He maintained, 
however, that the misunderstanding had not been all his 
fault, as VA regulations permitted him to withdraw from up to 
6 credit hours of classes "the first time" without having 
to repay the benefits for the period attended. Therefore, he 
requested that recovery of the overpayment be waived. 

Prior to determining whether a waiver of the debt is 
warranted, the Board will review the record to determine the 
validity of the debt and the manner in which it was created.

A review of the record, including a January 2008 audit by the 
RO, shows that when the appellant had enrolled for the Fall 
2003 term, he had been found to be entitled to pay $1300.00 
per month, the full-time rate of basic education benefits 
plus a Kicker. He had been issued a partial payment of 
$390.00 on September 25, 2003, and a full payment on October 
6, 2003. The total issued for the period from August 22, 2003 
through September 30, 2003 was $1,690.00. 

Effective October 1, 2003, the full-time rate of basic 
education benefits plus a Kicker was increased to $1,385.00 
per month. On November 6, 2003 and on December 4, 2004, 
respectively, the appellant was issued a payment of $1385.00. 
On February 4, 2005, he was issued a partial payment $831.00. 
The total issued for the period from October 1, 2003 through 
December 18, 2003 was $3,601.00. Thus for the entire Fall 
Term, the appellant had been issued a total of $5,291.00. 

When the appellant withdrew from two courses, he was entitled 
to receive payment at no more than the 1/2 time rate. It was 
noted, however, that he had not been entitled to receive the 
Kicker. At the 1/2 time rate, he was entitled to $450 per month 
for the period from August 22, 2003 through September 30 
2003. Thus, the total of the payments he should have received 
for that period should have been $585.00 rather than the 
$1690.00 he received. The total of the payments he should 
have received for the period from October 1, 2003 through 
December 18, 2003 should have been $1280.50, rather that the 
$3601.00 he did receive. In sum, for the Fall Term 2003, he 
was entitled to receive educational assistance without the 
Kicker of $1865.50. In reality, he received $5,291.00. The 
difference constituted the overpayment in the calculated 
amount of $3425.50. 

Because the appellant withdrew from his courses due to a 
desire to preserve his grade point average, rather than due 
to mitigating circumstances, the effective date of the 
overpayment was the first day of the term, August 22, 2003. 
Thus, he must return the difference between the amount 
educational assistance plus Kicker which he received for the 
entire Fall Term, $5291.00, and the amount he was entitled to 
receive $1865.50, the educational assistance without the 
Kicker. Accordingly, the Board finds that the creation of the 
debt was valid. Since the debt was validly created, the 
question is whether is an avenue open to the appellant by 
which repayment of the debt may be waived. 

VA is authorized to grant a waiver of recovery of 
indebtedness when collection of the debt would be against 
"equity and good conscience." 38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.962, 1.963(a), 1.965. However, the law 
precludes a waiver of recovery of an overpayment or the 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b). Consequently, before the Board may determine 
whether equity and good conscience affords the appellant a 
waiver, the Board must first determine whether there was an 
indication of fraud, misrepresentation, or bad faith on his 
part in connection with the claim.

In this case, there is no evidence indicating the 
indebtedness resulted from fraud, misrepresentation, or bad 
faith on the appellant's part. Therefore, the Board will 
proceed to the question of whether the collection of the 
overpayment would be against "equity and good conscience." 38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

Pursuant to 38 C.F.R. § 1.965, the standard of equity and 
good conscience will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights. 38 C.F.R. § 1.965(a). The decision 
reached should not be unduly favorable or adverse to either 
side. Id. The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government. Id. 

The determination as to whether recovery of the indebtedness 
would be against equity and good conscience, includes, but is 
not limited to, the following factors: (1) fault of the 
debtor; (2) balancing of faults between debtor and VA; (3) 
undue hardship; (4) whether collection would defeat the 
purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his own detriment 
through reliance on the benefit. 38 C.F.R. § 1.965(a); see 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA. VA regulations provide that an 
adjustment to overpayment indebtedness may be warranted when 
the overpayment involved sole administrative error in which 
the appellant neither had knowledge of nor should have been 
aware of the erroneous award. Further, neither the 
appellant's actions nor failure to act must have contributed 
to payment pursuant to the erroneous award. 38 U.S.C.A. § 
5112(b) (West 2002 and Supp. 2007); 38 C.F.R. § 3.500(b)(1) 
(2007).

After reviewing the record, the Board finds that the Kicker 
payment to the appellant was largely the result of 
administrative error by VA. The file is replete with 
messages, dated as early as June 1998, that VA should not pay 
the Kicker. In March 2001, during the actions associated with 
his first overpayment, the Department of the Navy Personnel 
Command verified that the appellant was not entitled to the 
Kicker. In fact, following the decision to waive the 
overpayment in June 2002, the RO had notified the appellant 
that he had not been entitled to payment of the Kicker. 

In any event, on the September 20, 2003 report associated 
with the appellant's Chapter 30 Education Award, it was noted 
specifically, "Don't pay Kicker". Nonetheless, on that same 
report, VA noted that effective August 22, 2003, the 
appellant was entitled full time educational assistance of 
$1300.00 per month. As noted above, that amount included the 
Kicker. Because VA was well aware that the appellant was not 
entitled to the Kicker, it cannot be doubted that the 
subsequent payment was administrative error on the part of 
VA. 

There is no evidence on file showing that the appellant was 
aware that he was being paid the Kicker for the Fall Term in 
2003. Rather, the notice sent to him during his first 
overpayment gave him every reason to believe that he was not 
entitled to receive the Kicker as part of his VA education 
benefits. Theoretically, the appellant could have deduced 
that he was receiving the Kicker by plunging into the arcane 
world of VA regulations. Indeed, ignorance of the law is, 
generally, no excuse. Bryan v. West, 13 Vet. App. 482, 486-87 
(2000). 

However, in this case, the Board finds VA's error is clear 
such as to warrant waiver of that portion of the overpayment 
which constituted the Kicker for the period from August 22, 
2003 through December 18, 2003. To that extent, the appeal is 
granted.

The remaining question, then, is whether it would be against 
equity and good conscience to collect the amount of the 
overpayment other than the Kicker. After reviewing the 
record, the Board finds that it would not. 

Unlike the Kicker, the appellant knew or should have known 
that after he dropped the two courses, he was no longer 
entitled to VA education benefits at the rate which he had 
been paid prior to dropping the courses. Thus, he must assume 
some fault in creation of that portion of the debt. 

The appellant contends that any fault on his part was 
overridden by the prospective assurances from his VA school 
representative that he would not have to repay the assistance 
if he decided to drop the courses in question. However, in 
his March 17, 2004 statement he acknowledged that he may have 
misunderstood the information provided by the representative. 

But even if the VA school representative had given the 
appellant misinformation, inaccurate advice does not create 
any legal right to benefits where no such right existed. See, 
e.g., Shields v. Brown, 8 Vet. App. 346, 351 (1995). 
Conversely, erroneous advice given by a government employee 
cannot be used to estop the government from denying benefits. 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994). Indeed, payments 
of monetary benefits from the Federal Treasury are authorized 
by statute, notwithstanding incomplete or even erroneous 
information provided by others, including Government 
employees, and regardless of extenuating circumstances or 
claims of fairness. See, e.g., Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994). Therefore, any 
misinformation provided by the appellant's VA school 
representative does not excuse the appellant from repayment 
of that portion of the debt exclusive of the Kicker.

The foregoing notwithstanding, the appellant cites VA 
regulations which he maintains excuse his indebtedness. He 
notes that the first time an individual withdraws from up to 
6 credit hours of classes after the drop-add period, VA will 
continue to pay education benefits, even if there are no 
mitigating circumstances. However, the appellant knew or 
should have known that such provision did not apply to his 
2003 overpayment. After his withdrawal from classes in August 
1999, VA specifically informed him that in the future, he 
could expect to repay any overpayment, unless he could show 
that his withdrawal from classes was beyond his control. 
Since he has already used his one-time withdrawal and has not 
demonstrated any mitigating circumstances for his current 
withdrawal, his argument in that regard is of no force or 
effect.

Since the appellant assumes some degree of fault in creation 
of the debt, the next question is whether recovery of the 
overpayment would create an undue hardship for the appellant. 
The evidence shows that it would not.

In a March 2004 Financial Status Report, the appellant 
indicated that his monthly income was $3,268.00 and that his 
monthly expenses were $3,131.04. His debts included 
installment loans on which he owed $3,400.00 and automobile 
loans on which he owed $37,500.00. None of his loans were 
past due. 


Such information shows that the appellant's income not only 
exceeds his expenses but that is meeting his financial 
obligations. Therefore, recovery of the remaining overpayment 
would not unduly strain his financial situation or deprive 
him of any of the necessities of life. Under such 
circumstances, his VA obligations are entitled to the same 
attention and respect as any of his installment loans. To 
allow him to retain the overpayment would result in him 
receiving unjust enrichment.

Finally, the appellant does not contend, and the evidence 
does not show, that collection of the debt would defeat the 
purpose of the benefit or that the appellant changed his 
position to his own detriment through reliance on the 
benefit. Therefore, those considerations do not preclude 
repayment of the debt.

In light of the foregoing, the Board finds that recovery of 
the overpayment of VA education benefits, exclusive of the 
Kicker, would not be against the principles of equity and 
good conscience. Accordingly, that portion of the overpayment 
must be recovered. To that extent, the appeal is denied.


ORDER

With respect to that portion which constitutes the Kicker 
payment, entitlement to a waiver of recovery of an 
overpayment of VA education benefits for that amount of the 
Kicker payment, and that part only, is granted.

With respect to that portion exclusive of the Kicker payment, 
entitlement to a waiver of recovery of an overpayment of VA 
education benefits is denied.



____________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


